DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on June 15, 2021.  As directed by the amendment: claim 1 has been amended, claims 9-18 have been canceled, and new claims 19-24 have been added.  Thus, claims 1-8 and 19-24 are presently pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
In claim 1, there is no support for the limitations “calculating a dose of the SRA based on a vibrational time of an active mesh of the active mesh nebulizer…wherein generating the plume of particles is based on the calculated dose of the SRA”.  The instant application does not mention a vibration time or calculating a dose, but rather only describes a prescribed dose and calculating a plume production time by dividing the prescribed dose by the delivery rate of the nebulizer (see paragraph [0025]).  Further, Application 16/836,846, which has been incorporated by reference, only describes calculating a vibration time based on a predetermined dose (see paragraphs [0048]).  Thus, it appears that the dose itself is not calculated based on a vibration time of the nebulizer, but rather the vibration/operation time of the nebulizer is calculated based on a prescribed dose and a delivery rate of the nebulizer.  
In claim 19, there is no support for the limitations “determining a dose of serotonin receptor agonist (SRA) to be delivered to a patient…, wherein the dose of the SRA is based on a vibration time of the active mesh of the active mesh nebulizer”.  The instant application does not mention a vibration time or determining a dose, but rather only describes a prescribed dose and calculating a plume production time by dividing the prescribed dose by the delivery rate of the nebulizer (see paragraph [0025]).  Further, Application 16/836,846, which has been incorporated by reference, only describes calculating a vibration time based on a predetermined dose (see paragraphs [0048]).  Thus, it appears that the dose itself is not calculated based on a vibration time 
Claims 2-8 and 20-24 are rejected based on their dependency to rejected claims 1 and 19.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a component, such as a controller or processor of the nebulizer, that can perform the step of calculating/determining the dose based on a vibration time, as recited in claims 1 and 19. Since the calculation would need inputs of a delivery rate of the nebulizer and a vibration time, it does not appear the calculation would be done by a human monitoring the delivery.  Thus, some processing means that receives these inputs and can run the calculation is necessary.
Claims 1-8 and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-8 and 20-24 are rejected based solely on their dependency to rejected claims.
Allowable Subject Matter
Claims 1-8 and 19-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 19-24 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785